Citation Nr: 0111648	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  97-02 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Survivors Educational 
Assistance in accordance with Chapter 35 of Title 38 of the 
United States Code.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from November 1943 to January 
1946.  These matters come to the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.

The appellant's appeal was previously before the Board in 
March 1998, at which time the Board remanded the case to the 
RO for additional development.  That development has been 
completed to the extent possible and the case returned to the 
Board.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained the relevant evidence 
required to substantiate her claim for VA compensation 
benefits.

2.  The residuals of pleurisy and a scar on the right hip, 
for which service connection had been established at the time 
of the veteran's death, did not cause or materially 
contribute to cause his death.

3.  Cardiopulmonary arrest, chronic obstructive pulmonary 
disease, congestive heart failure, non-Hodgkin's lymphoma, 
and leukemia, which are shown to have caused or contributed 
to cause the veteran's death, are not related to an in-
service disease or injury or a service-connected disorder.


CONCLUSION OF LAW

The cause of the veteran's death is not related to service or 
a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5107 (West 1991) as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2099 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.311, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
hospitalized from February to October 1944 for the treatment 
of pneumonia and chronic serofibronous pleurisy.  The 
treatment included medication, multiple paracentises, and a 
thoracotomy in March 1944 with resection of one and a half 
inches of the ninth rib.  His condition improved markedly 
while hospitalized for convalescence, and an X-ray study in 
August 1944 revealed minimal left pleuritis and the resected 
rib.  While hospitalized he developed a decubitus ulcer on 
the right hip, which was healed when he was returned to duty 
in October 1944.  The respiratory system was found to be 
normal on his January 1946 separation examination, and an X-
ray study at that time was negative.

During a March 1950 VA medical examination the veteran denied 
having received any medical treatment for the previous year.  
He complained of an occasional catch in the left side of his 
chest and slight pain all the time.  On examination palpation 
of the chest showed marked lagging on the left side of the 
chest and the left lung base was dull to percussion.  Breath 
sounds were absent in the left base of the lung and the 
examiner found coarse, moist rales following an expiratory 
cough.  There was a well healed, one and a half inch adherent 
scar on the right hip that did not result in any impairment 
of the joint.  The examiner provided diagnoses of old empyema 
of the left chest and a well healed, adherent old bed sore 
scar on the right hip.

In a March 1950 rating decision the RO granted service 
connection for the residuals of pleurisy, rated as 10 percent 
disabling, and a scar on the right hip, rated as zero percent 
disabling.  Those ratings remained in effect until the 
veteran's death in 1996.

In conjunction with a March 1966 VA hospitalization the 
veteran complained of pain in the left side of the chest for 
the previous 30 days.  He also complained of shortness of 
breath when he performed his usual work and a productive 
cough.  He reported smoking a pack and a half of cigarettes a 
day.  A chest X-ray at that time showed some fibrosis but no 
infiltration or consolidation, and that the left side of the 
diaphragm was slightly elevated and the angle obliterated.  
Diagnostic testing revealed bacteria in the sputum.  The 
diagnosis was chronic bronchitis.  The discharge summary also 
shows remote adhesions of the left pleura due to purulent 
pleurisy as a diagnosis.  In an April 1966 rating decision 
the RO denied entitlement to service connection for 
bronchitis on the basis that the disorder was not related to 
service or the service-connected pleurisy residuals.

The veteran submitted a March 1972 medical report in which a 
physician stated that the veteran had complained of shortness 
of breath that was worse with certain activities.  The 
physician asked that the veteran be evaluated in order to 
determine whether his service-connected respiratory disorder 
had increased in severity.

The RO afforded the veteran a VA medical examination in April 
1972, the report of which indicates that he was seeking an 
increase in his compensation benefits.  On physical 
examination the physician stated that the veteran did not 
appear to be ill, and that the lungs were clear to 
auscultation and percussion, with good air exchange in both 
lungs.  The physician found very slight lag on inspiration on 
the left side and a thoracotomy scar on the posterior left 
chest.  An X-ray study showed blunting of the left 
costophrenic angle but no evidence of pleural thickening.  
There was a slight decrease in the intercostal spaces on the 
left.  The physician noted that the veteran smoked two packs 
of cigarettes a day and found that he was suffering very 
little, if any, from a pulmonary disability.

A March 1985 VA treatment record indicates that the veteran 
had squamous cell cancers on the right lower eyelid and right 
cheek, which were excised.  He underwent a VA medical 
examination in May 1985 in conjunction with his claim for 
non-service connected pension benefits, during which the 
examiner found that the lungs were clear to auscultation and 
percussion.

During his lifetime the veteran claimed entitlement to 
service connection for skin cancer and leukemia, which he 
claimed to have resulted from radiation exposure during 
service.  In a March 1995 statement he reported having served 
on the USS Gosselin when the ship sailed to the south of 
Japan, and that the ship was near Japan for four months after 
the atomic bombs were dropped.  He claimed to have been 
exposed to radiation while on shore and as the result of 
fall-out, which was the direct cause of the cancer that he 
later developed.  He also stated that his lungs had been 
scarred while in service and that he had had chronic lung 
problems since his separation from service.  He asserted that 
his chronic lung problems were also due to radiation 
exposure.  He submitted a March 1995 VA treatment record 
showing that he had been diagnosed with chronic lymphocytic 
leukemia.  The treatment record does not provide any etiology 
for the disorder.

In May 1995 the RO asked the veteran to submit detailed 
information in support of his claim, including the dates and 
places of treatment for the claimed disorders.  In a second 
letter the RO asked him to provide evidence of treatment 
since his separation from service.  He responded by providing 
copies of documents related to service.  He also stated that 
the disabilities that he attributed to radiation exposure 
included leukemia, a heart condition, a chronic lung disorder 
during and after separation, skin cancer, and mantle cell 
lymphoma.  He again stated that he served on board the USS 
Gosselin when she was off the shore of Japan, near Nagasaki, 
when the bomb was detonated, that his duties required him to 
be on the deck of the ship, and that he was exposed to the 
radiation given off by the bomb.  He also stated that after 
the war was over the ship docked in Tokyo.  He asserted that 
the radiation exposure caused the lung problem that he had in 
service and he denied being exposed to any form of radiation 
after service.  He reported having smoked for many years, 
which he gave up when his lung condition got worse.

VA treatment records indicate that the veteran was 
hospitalized from March to April 1995 due to the recent onset 
of mantle cell lymphoma.  He was also found to have coronary 
artery disease and experienced a myocardial infarction during 
the hospitalization due to anemia caused by the lymphoma and 
leukemia.  He was again hospitalized in May 1995 due to 
increasing shortness of breath and chest discomfort.  A chest 
X-ray at that time showed hilar adenopathy, infiltrates in 
the left lung that were possibly neoplastic, early vascular 
congestion, questionable heart failure, and old pleural 
changes at the left costovertebral angle.  During the May 
1995 hospitalization he was given additional infusions of red 
blood cells due to anemia, which alleviated his shortness of 
breath.  His physician stated in June 1995 that he was not 
likely to survive for more than six months.

In a June 1995 rating decision the RO denied entitlement to 
service connection for leukemia, skin cancer, and mantle cell 
lymphoma on the basis that the evidence did not show that the 
veteran had been exposed to radiation.

A June 1995 hospital summary from Tallahassee Memorial 
Regional Medical Center indicates that the veteran, with 
known diagnoses of leukemia and mantle cell lymphoma, was 
admitted due to increasing shortness of breath, tightness in 
his chest, and productive cough.  On entering the emergency 
room he was found to be in respiratory failure, and was then 
intubated and revived.  Examination of the lungs showed 
coarse crackles and rales bilaterally, a displaced point of 
maximum impulse of the heart, and pre-tibial edema.  A chest 
X-ray revealed pulmonary congestion indicative of congestive 
heart failure, as well as some left-sided infiltrates 
suspicious for pneumonia.  He was admitted to the hospital 
for the treatment of pneumonia and respiratory failure, and 
the treating physician noted that he also had chronic 
obstructive pulmonary disease.

In a September 1995 rating decision the RO found that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes.

In conjunction with her claim for Dependency and Indemnity 
Compensation benefits, the appellant submitted a death 
certificate showing that the veteran died March 10, 1996.  
The immediate cause of death was cerebral anoxia, due to 
cardiopulmonary arrest, due to chronic obstructive pulmonary 
disease of many years in duration.  Other significant 
conditions contributing to cause death but not resulting in 
the underlying cause included congestive heart failure and 
non-Hodgkin's lymphoma.

In her January 1997 substantive appeal the appellant asserted 
that the veteran's skin cancer and leukemia had resulted from 
radiation exposure during service.  She also claimed that the 
pneumonia that he had in service seriously weakened his 
lungs, that he suffered from chronic lung problems following 
his separation from service, and that the chronic lung 
problems caused the cardiopulmonary arrest.

Following the Board's March 1998 remand, the RO obtained from 
the Defense Special Weapons Agency (DSWA) a report regarding 
the veteran's claimed exposure to radiation during service.  
Based on his service records and the service department 
records pertaining to the USS Gosselin, the DSWA found that 
the veteran had served on board the Gosselin from December 
31, 1944, to January 11, 1946, at which time he was 
transferred for separation from service.  The USS Gosselin 
was operating in the vicinity of Buckner Bay, Okinawa 
(approximately 400 miles south of Nagasaki and 600 miles 
southwest of Hiroshima) when the atomic bombs were dropped on 
those cities on August 6 and 9, 1945, respectively.  The USS 
Gosselin remained at Buckner Bay until August 18, when she 
left for Sagami Wan, the outer bay area of Tokyo Bay.  The 
Gosselin arrived at Sagami Wan on August 27 and remained in 
that area until December 15, 1945, when she departed for the 
United States by way of Enewetok and Pearl Harbor, Hawaii.  
The report indicates that Tokyo is approximately 400 miles 
from Hiroshima and 550 miles from Nagasaki.  In summary, the 
service department records did not document the veteran's 
presence with the occupation forces in or near Hiroshima or 
Nagasaki.

Analysis
Duty to Assist

The statute pertaining to VA's duty to assist the appellant 
in developing the evidence in support of her claim was 
recently revised.  In accordance with the revised statute, VA 
has a duty to notify the appellant of the evidence needed to 
substantiate her claim.  VA also has a duty to assist her in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify her of the identity of the records that were 
not obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes obtaining a medical 
opinion if such an opinion is necessary to make a decision on 
the claim.  The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103 and 5103A).

Pursuant to the Board's March 1998 remand, the RO asked the 
appellant to identify all sources of medical treatment 
relevant to her claim, but she did not respond.  In the 
September 1996 statement of the case, the Board's March 1998 
remand, and an October 2000 supplemental statement of the 
case, the Board and the RO informed the appellant of the 
evidence required to establish service connection for the 
cause of the veteran's death, and explained to her why 
service connection was then denied.  The appellant's 
representative reviewed the claims file in January and 
November 1997 and did not indicate the existence of any 
additional evidence.  For the reasons shown above the Board 
finds that VA has fulfilled its duty to inform the appellant 
of the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death.

The RO has obtained the veteran's service medical and 
personnel records, and requested verification of his claimed 
radiation exposure from the DSWA.  In the absence of 
credible, competent evidence documenting the complaints and 
clinical findings pertaining to his service-connected 
respiratory disorder since his separation from service, and 
the medical evidence documenting the onset and etiology of 
the chronic obstructive pulmonary disease, a medical opinion 
regarding the claimed relationship between the service-
connected disorder and the cause of his death would be of no 
probative value.  The opinion would be of no probative value 
because, in the absence of contemporaneous medical evidence, 
it would be based on reported history.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on medical history).  
Because the medical opinion would be of no probative value, 
no benefit would accrue to the appellant by obtaining the 
opinion.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) 
(strict adherence to procedural requirements is not required 
if no benefit would flow to the appellant).  The Board finds, 
therefore, that a medical opinion regarding the claimed 
relationship between the service-connected respiratory 
disorder and the cause of the veteran's death is not 
warranted.  

The appellant has not indicated the existence of any other 
evidence that is relevant to her claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.

Service Connection for the Cause of the Veteran's Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disability which is proximately due to or 
the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for a disease that is claimed to be due to 
radiation exposure during service can be established by three 
different methods.  First, by submitting evidence that the 
disease is one of the 15 types of cancer that are 
presumptively service connected in a radiation-exposed 
veteran in accordance with 38 U.S.C.A. § 1112(c); second, by 
submitting evidence that the disease is one of the radiogenic 
diseases listed in 38 C.F.R. § 3.311(b) that are service 
connected if sufficient radiation exposure is shown; and 
third, by direct service connection.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 (Fed. Cir. 
1997).  

Certain diseases, including lymphoma (except Hodgkin's 
disease) and leukemia (except chronic lymphocytic leukemia) 
shall be service-connected if they become manifest in a 
radiation-exposed veteran, unless the evidence indicates that 
the disease is due to an intercurrent injury or disease.  The 
term radiation-exposed veteran is defined as a veteran who 
while on active duty participated in a radiation-risk 
activity.  Radiation risk activity means onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Nagasaki or Hiroshima, Japan, by 
U.S. forces from August 1945 to July 1946; and internment as 
a prisoner of war in Japan during World War II which resulted 
in the opportunity for exposure comparable to that of U.S. 
forces at Nagasaki or Hiroshima.  38 U.S.C.A. § 1112(c); 
38 C.F.R. §§ 3.307, 3.309(d).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of the Japanese military, rehabilitation of 
the infrastructure, or deactivation and conversion of war 
plants or materials.  38 C.F.R. § 3.309(d).

If a veteran develops a radiogenic disease, including non-
Hodgkin's lymphoma, following his separation from service, 
and the appellant contends that the disease resulted from 
exposure to ionizing radiation during service, an assessment 
will be made as to the size and nature of the radiation dose.  
If military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  If it is determined that the veteran was exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons and he subsequently 
develops a radiogenic disease within the applicable 
presumptive period, the case will be submitted to the 
Undersecretary for Benefits for a determination on whether 
the radiogenic disease resulted from exposure to ionizing 
radiation in service.  38 C.F.R. § 3.311.

Educational assistance is payable to the surviving spouse of 
a veteran who dies as the result of a service-connected 
disability, or who has a permanent and total disability 
rating.  38 U.S.C.A. § 3500; 38 C.F.R. § 20.3021.

The appellant contends that non-Hodgkin's lymphoma, which 
contributed to cause the veteran's death, resulted from 
radiation exposure during service.  The service department 
records show, however, that the veteran did not participate 
in the occupation of Hiroshima or Nagasaki because at no time 
after the bombs were detonated was he closer than 400 miles 
from a detonation cite.  His presence on the USS Gosselin in 
the sea south of Japan, or in Tokyo Bay, is not sufficient to 
show that he was, in fact, exposed to radiation from the 
atomic bombs.  The Board finds, therefore, that the veteran 
was not a "radiation-exposed veteran" and that the 
presumption of service connection for lymphoma is not 
applicable.  Because the veteran's leukemia was diagnosed as 
chronic lymphocytic leukemia, the presumption of service 
connection for that disorder in radiation-exposed veteran's 
is also not applicable.  38 C.F.R. § 3.309(d).

In accordance with 38 C.F.R. § 3.311, the evidence shows that 
the veteran developed non-Hodgkin's lymphoma following his 
separation from service.  The DSWA did not provide a dose 
estimate because the service department records show that the 
veteran was not exposed to any radiation as a result of the 
atomic bombs being dropped on Hiroshima or Nagasaki, Japan.  
Because it has been determined that the veteran was not 
exposed to ionizing radiation in service, submittal of the 
case to the Undersecretary for Benefits for a determination 
on whether the radiogenic disease resulted from exposure to 
ionizing radiation in service is not warranted.

The appellant has not submitted any probative evidence 
showing that the veteran was, in fact, exposed to radiation 
during service.  Although she contends that the radiation 
exposure caused the lung problems that he had in service, the 
service records show that he was treated for pneumonia and 
pleurisy prior to sailing to the South Pacific.  The service 
medical records make no reference to any complaints or 
clinical findings pertaining to the disorders that caused or 
contributed to cause the veteran's death, and the initial 
documentation of those disorders occurred almost 40 years 
after he was separated from service.  The Board finds, 
therefore, that cardiopulmonary arrest, chronic obstructive 
pulmonary disease, congestive heart failure, and non-
Hodgkin's lymphoma were not incurred in service.

The appellant also contends that the pneumonia that the 
veteran had in service, and the residuals of pleurisy, for 
which service connection had been established, caused the 
cardiopulmonary problems that lead to his death.  The 
available medical evidence indicates, however, that the 
residuals of the respiratory disease treated during service 
did not result in any significant disability.  No respiratory 
abnormalities were found by physical examination or X-ray 
study on separation from service.  Although abnormalities 
were found in the left base of the lung during the February 
1950 examination, the veteran's complaints in March 1966 were 
attributed to chronic bronchitis.  The examiner in April 1972 
found that the veteran was suffering "very little" from his 
pulmonary disability.  The medical evidence also indicates 
that the veteran smoked a pack and a half to two packs of 
cigarettes a day for many years.  None of the available 
evidence indicates that the chronic obstructive pulmonary 
disease, which caused his death, was due to or the proximate 
cause of pleurisy, for which he was last treated in 1944.  It 
must be emphasized that the appellant was given the 
opportunity, and in fact was requested, to identify medical 
evidence that might support her claim; however, she did not 
even reply to the RO's inquiry.

The Board finds, therefore, that a service-connected disorder 
did not cause or materially contribute to cause the veteran's 
death.  Because the veteran did not die as the result of a 
service-connected disorder, entitlement to Dependents' and 
Survivors' Educational Assistance is not shown.  38 C.F.R. 
§ 20.3021.  For these reasons the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death and for educational assistance.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim of entitlement to Dependents' and Survivors' 
Educational Assistance in accordance with Chapter 35 of Title 
38 of the United States Code is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

